DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed February 24, 2021, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 24, 2021, with respect to rejection of claims 17-25 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 17-25 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 24, 2021, with respect to the rejection of claim 17 under 35 U.S.C. 102(b) as being anticipated by Kampas et al. U.S. publication no. 2012/0226364 A1 (“Kampas”); rejection of claims 17-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zahedi et al. U.S. patent no. 6,517,585 B1 (“Zahedi”) in view of Kampas; and rejection of claims 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zahedi in view of Kampas and further in view of Moser et al. U.S. publication no. 2008/0300692 A1 (“Moser”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
In particular, Examiner agrees that neither applied prior art to Zahedi nor Kampas expressly states that the claimed first sensor, which is operable to generate inclination sensor signals indicative of ground inclination, are specifically “associated with the ankle joint” as now required by amended independent claim 17.  However, such features are known at least by applied prior art to Moser for the reasons discussed herein below.  While Applicant’s remarks, filed February 24, 2021, discuss previous rejections as they relate to applied prior art to Kampas and Zahedi in view of Kampas, the remarks fail to address applied prior art to Moser. 
Non-statutory double patenting rejection is withdrawn in view of filing and approval of terminal disclaimer. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zahedi et al. U.S. patent no. 6,517,585 B1 (“Zahedi”) in view of Kampas et al. U.S. publication no. 2012/0226364 A1 (“Kampas”) and further in view of Moser et al. U.S. publication no. 2008/0300692 A1 (“Moser”).
Regarding claims 17, 23, 26 and 27, Zahedi discloses a lower limb prosthesis, comprising: an attachment section (14), a shin section (16), a foot section (un-depicted although 
Zahedi suggest inclusion of a foot section, although un-depicted, by mention of foot in at least col. 14, line 10.  However, Zahedi is silent regarding an ankle joint pivotally connecting the shin section and the foot section substantially as claimed.  Zahedi is further silent regarding the damping resistance of the knee flexion control device increases as speed of locomotion increases substantially as claimed.
In the same field of endeavor, namely lower limb prosthesis, Kampas teaches a lower limb prosthesis, comprising: an attachment section (1), a shin section (including 2), a foot section (3), a knee joint (4) pivotally connecting the attachment section (1) and the shin section when the inclination sensor signals indicate ascent of an upward incline (that is the effect of incline on control of the resistance is auxiliary to effects of speed or velocity on resistance- see at least figures 10 and 14; paragraphs [0069] and [0088], such that when the auxiliary variable forming calculated change in resistance is applied, the resistance to change in speed or velocity is still applied in accordance with disclosed linear relationships as shown in figures 7 and 8), the damping resistance of the knee flexion control device [during the swing 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the foot and ankle portion of the device a dynamic ankle with pivoting as taught and/or suggested by Kampas in order to provide for a natural and dynamic leg that mimics a human locomotion, rather than one with a SACH foot and ankle or the like. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to control the knee flexion resistance of Zahedi such that the damping resistance of the knee flexion control device increases as speed of locomotion increases, as taught and/or suggested by Kampas, in order to provide a device that responds with the resistance needed to quickly walk up an incline with predictable results and a reasonable expectation of success.
While Zahedi in view of Kampas, as applied above, clearly discloses, teaches and/or fairly suggests the use of a ‘first’ sensor operable to generate inclination sensor signals indicative of ground inclination, Zahedi in view of Kampas is silent regarding the first sensor associated with the ankle joint substantially as claimed [amended independent claim 17]. Zahedi in view of Kampas is further silent regarding any features of the ankle joint mechanism [dependent claim 23].  Thus, Zahedi in view of Kampas is silent regarding the ankle joint mechanism substantially as claimed by the dependent claims 23-25. 
In the same field of endeavor, namely prosthetic lower leg devices, Moser teaches an ankle joint includes a dynamically adjustable hydraulic flexion control device having a piston which is reciprocable in a cylinder to define upper and lower chambers which are linked by a pair of passages, the hydraulic ankle flexion control device being arranged to provide of a plurality of sensors used in a lower limb prosthesis includes a ‘first’ sensor associated with the ankle joint and which is an accelerometer [dependent claim 27] on the foot section [dependent claim 26] and operable to generate inclination sensor signals indicative of ground inclination (e.g., see at least paragraphs [0014] and [0018]-[0020], etc.).
It would have been further obvious to one of ordinary skill in the art at the time of the invention to try including an ankle joint mechanism in the device of Zahedi in view of Kampas, as taught by Moser, in order to form a lower limb device that mimics the joints of a natural leg with predictable results and a reasonable expectation of success.  It would naturally flow from inclusion of the Moser ankle joint mechanism in the lower limb invention of Zahedi in view of Kampas to include the ‘first’ sensor associated with the ankle joint and which is operable to generate inclination sensor signals indicate of ground inclination in order to ensure that the ankle joint mechanism operates with the optimized parameters of Moser in times of sensed ground inclination. The sensor associated with the ankle joint may be applied in addition or in alternative to the plurality of sensors of Zahedi in view of Kampas in accordance with the scope of the claims.

Regarding claim 18, Zahedi discloses the knee flexion control device (18) comprises a pneumatic piston (18B) (col. 5, lines 62-63) mounted on a piston rod (18D) (figure 1) which is reciprocable in a pneumatic piston chamber (18E) having upper and lower parts on opposite sides of the pneumatic piston (18B) (figure 1; col. 5, line 61, through col. 6, line 3).  
Regarding claim 19, Zahedi discloses resistance of the pneumatic piston (18B) to flexion is controlled by a needle valve (18H) in a passage (18I) interconnecting the upper and lower parts of the pneumatic piston chamber (18E) (figure 1; col. 6, lines 14-15), the needle valve (18H) being adjustable by an electrical stepper motor (20) and an associated screw-threaded shaft connected to the needle member of the needle valve (e.g., see at least figure 1; col. 6, line 9-21).
Regarding claim 20, Zahedi discloses the pneumatic piston (18B) contains a pneumatic bypass passage (18G) including a non-return valve (col. 6, line 5) which is oriented such that the pneumatic piston provide negligible resistance to knee extension (e.g., figure 1; col. 6, lines 5-9).
Regarding claim 21, Zahedi discloses the knee flexion control device further comprises a hydraulic piston (18C) mounted on the piston rod (figure 1) which is reciprocable in a hydraulic piston chamber (18F) (figure 1).
Regarding claim 22, Zahedi discloses during a stance phase of a walking gait cycle, the knee flexion control device provide predominantly hydraulically controlled flexion and extension and during a swing phase of the walking gait cycle the knee flexion control device provide predominantly pneumatic controlled flexion (e.g., see at least col. 6, lines 52-59).
Regarding claims 24 and 25, Moser, as applied in the invention of Zahedi in view of Palmer in view of Moser, teaches an electronic control system is further coupled to the ankle flexion control device in order dynamically and automatically to modify the flexion control setting of the ankle joint in response to signals from sensors (e.g., see at least abstract; and paragraphs [0010]-[0012], [0029], [0030], [0106], etc.), wherein the arrangement of the sensors, the electronic control system and the ankle flexion control device is such that when an inclination sensor signals indicate ascent of the upward incline, the dorsi-flexion damping .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774